Title: From Thomas Jefferson to Steuben, 29 January 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Jany 29. 1781

I send you below a List of the Counties which were called on to make a part of the 4000 men for this invasion, tho’ they were called into the field on the last invasion also. As your reduction of the 4000 to 2700 will enable you to discharge some of those Counties, I think it would be best that these below mentioned should be first discharged.
I have the honor to be with great esteem Sir Your mo: ob: & mo. hble Servt.,

Th: Jefferson


Amherst, Albemarle, Fluvanna, Goochland, Powhatan, Amelia, Brunswick, Dinwiddie, Chesterfield, Henrico.
Note. Rockbridge, Augusta, and Rockingham were also called down on the former invasion: but I apprehend it will not be proper to discharge them.

